Citation Nr: 1205713	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-42 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1955 to October 1958.

This matter is on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing is of record.

As a procedural matter, the Board notes that the Veteran submitted additional evidence since the most recent the RO's most recent statement of the case.  However, in a December 2011 letter, the he waived his right to have the RO review this evidence prior to the Board's adjudication of the issues.  Accordingly, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and credible evidence establishes that the Veteran's current hearing loss is either related to his in-service noise exposure or has existed since his active military service.

2.  The Veteran's tinnitus is causally or etiologically related to his military service or his service connected bilateral sensorineural hearing loss.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1154, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was incurred in service or the result of a service connected disability.. 38 U.S.C.A. § 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Veteran served in the Air Force from January 1955 to October 1958.  As was noted at his hearing before the Board in December 2011, it has been his primary assertion that he his bilateral hearing loss and tinnitus are due to his exposure to significant acoustic trauma while servicing jet aircraft.  He specifically stated that he would work, without hearing protection, around operational jet engines approximately 3 to 4 hours per day.  See Hearing Transcript (T.) at 5.  

The Veteran's DD-214 indicates that his specialty was as a jet engine mechanic and that he specifically received training in this speciality from April to October 1955.  Therefore, the Board concedes that he was received significant noise exposure while on active duty.  

Next, regarding the Veteran's bilateral hearing loss, the Veteran underwent a VA examination in April 2009.  His tonal thresholds were 40 dB or greater at all frequencies from 1000 to 4000 Hz.  Therefore, current impaired hearing for VA purposes has been shown.  38 C.F.R. § 3.385.

Turning to element (3) of the Shedden analysis (a nexus), the VA audiologist opined that it was less likely than not that the Veteran's hearing loss was related to active duty.  The examiner reflected that Veteran's hearing loss at the time of his separation physical examination was normal.  Therefore, the examiner continued, his hearing loss must have become manifest in the years following active duty.  

It is true, as the VA examiner stated, that the Veteran's hearing appeared normal at his October 1958 separation physical examination, as none of his tonal thresholds were in excess of 10 dB at any frequency.  However, as these audiometric results were obtained prior to November 1967, they were reported under the standards set forth by the American Standards Association (ASA) which are no longer used.  Since November 1, 1967, audiometric result standards have been established by the International Standards Organization (ISO)-American National Standards Institute  (ANSI).  Therefore, the values of the October 1958 audiogram must be converted to ISO-ANSI standards by adding 15, 10, 10, 10 and 5 dB for the measured frequencies from 500 to 4000 Hz.  Incorporating these conversions, the October 1958 audiogram indicates right ear tonal thresholds of 20 dB at 500 to 1000 and 15 dB at 2000 to 3000 dB, as well as left ear thresholds of 20 dB at 500 and 3000 Hz and 15 Hz at 1000 Hz.  While the converted tonal thresholds still do not indicate impaired hearing under 38 C.F.R. § 3.385, they do represent some indication of a loss of hearing.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (service connection does not require a showing of impaired hearing under 38 C.F.R. § 3.385 on active duty in order for service connection to be warranted.).  

Moreover, the VA examiner did not discuss a series of audiograms from September and October 1957, which strongly suggest the onset of hearing loss in service.   Specifically, a September 1957 audiogram indicated tonal thresholds (after ISO-ANSI correction) in the right ear of 35 dB at 500 and 1000 Hz, and 30 dB at 2000 Hz.  Corrected tonal thresholds in the left ear were 60 dB or greater at all frequencies.  Similarly, in October 1957, corrected tonal thresholds in the right ear were 45, 40 and 30 dB at 500, 1000 and 2000 Hz respectively.  Corrected tonal thresholds in the left ear were again 60 dB or greater at all frequencies.  The Board finds that these audiograms from September and October 1957 not only contradict the primary basis for the VA examiner's negative opinion, but it also establishes per se evidence of impaired hearing in service.  

In addition to the audiograms discussed above, while the Veteran has submitted opinions from private physicians in November 2011, who both indicated a relationship between the Veteran's hearing loss and his active duty service.  Specifically, Dr. R.A. stated that the Veteran's hearing loss is "commensurable with his noise exposure in the Armed Forces and certainly a result of that."  Similarly, Dr. S.T. stated that there was a "50% chance that this Veteran's condition may be [a] result of his exposure to acoustic trauma" while in the Air Force.  

Neither of these opinions are necessarily dispositive, as they were made without a review of the claims file, and the opinion from Dr. S.T. is somewhat speculative in nature.  See Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board is not obligated to accept opinions based solely on the Veteran's stated history); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (speculative opinions are often insufficient for service connection purposes).  However, given the audiometric evaluations from September and October 1957, which document hearing loss for VA purposes, the opinion from Dr. R.A. is given significant probative value.  Therefore, service connection for bilateral hearing loss is warranted on this basis.

Next, regarding the claim for entitlement to service connection for tinnitus, the Board concludes that this disorder should also be granted.  As an initial matter, the Veteran is not generally competent to self-diagnose medical disorders unless he has specialized medical training or the diagnosis may be based on unique and readily identifiable features.   See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The Board considers tinnitus to be a disorder that the Veteran may diagnose, as it is identified purely by its symptoms.  Therefore, although the Veteran's service treatment records do not indicate complaints of tinnitus while on active duty nor did the VA examiner observe complaints of tinnitus at the April 2009 VA examination, the Board may accept that he has tinnitus based on his own complaints where, as here, there is no reason to doubt the credibility of his statements.  

Additionally, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Here, the Veteran's bilateral hearing loss is consistent with the noise exposure encountered while on active duty. Moreover, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss." The MERCK Manual, Section 7, Ch. 85, Inner Ear.

Given the fact that the Veteran is now service-connected for bilateral hearing loss, in conjunction with the provisions from The MERCK Manual and the Veteran's statements, the Board concludes that there is support for the conclusion that his tinnitus is attributable to his period of active service.  Service connection is warranted for both his hearing loss and tinnitus.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


